Case 1:18-cv-11681-GBD Document 14-1 Filed 03/19/19 Page 1of5

Exhibit A
Case 1:18-cv-11681-GBD Document 14-1 Filed 03/19/19 Page 2 of 5

 

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION PERSON FILING CHARGE:
New York District Office Dwayne Harris
33 Whitehall Street, 5th Floor THIS PERSON (Check one):
New York, New York 10004-2112 Claims to be aggrieved [x]
Files on behalf of other({s)[ ]
TO: DATE OF ALLEGED VIOLATION:
The Bronx Parent Housing Network, Inc. 2/26/2018
1802 Crotona Ave PLACE OF ALLEGED VIOLATION:
Bronx, NY 10457 New York County
EEOC CHARGE NUMBER:
166B803013
FEPA CHARGE NUMBER:
10194370

 

NOTICE OF CHARGE OF DISCRIMINATION WHERE AN FEP AGENCY WILL INITIALLY PROCESS
YOU ARE HEREBY NOTIFIED THAT A CHARGE OF EMPLOYMENT DISCRIMINATION UNDER

{X] Title VII of the Civil Rights Act of 1964
[X] The Age Discrimination in Employment Act of 1967 (ADEA)
[X] The Americans with Disabilities Act (ADA)

HAS BEEN RECEIVED BY: The New York State Division of Human Rights (FEP Agency) and sent to
the EEOC for dual filing purposes.

While the EEOC has jurisdiction (upon expiration of any deferral requirements if this I a
Title VII or ADA charge) to investigate this charge, EEOC may refrain from beginning an
investigation and await the issuance of the FEP Agency’s final findings and orders. These
final findings and orders will be given weight by EEOC in making its own determination as
to whether or not reasonable cause exists to believe that the allegations made in the
charge are true.

You are therefore encouraged to cooperate fully with the FEP Agency. All facts and
evidence provided by you to the Agency in the course of its proceedings will be considered
by the Commission when it reviews the Agency’s final findings and orders. In many
instances the Commission will take no further action, thereby avoiding the necessity of an
investigation by both the FEP Agency and the Commission. This likelihood is increased by
your active cooperation with the Agency.

As a party to the charge, you may request that EEOC review the final decision and order of
the above named FEP Agency. For such a request to be honored, you must notify the
Commission in writing within 15 days of your receipt of the Agency's issuing a final
finding and order. If the Agency terminates its proceedings without issuing a final
finding and order, you will be contacted further by the Commission.

For further correspondence on this matter, please use the charge number(s) shown.

{4d An Equal Pay Act investigation (29 U.S.C. §206(d)) will be conducted by the
Commission concurrently with the FEP Agency’s investigation of the charge.

{X] Enclosure: Copy of the Charge

BASIS FOR DISCRIMINATION: Age, Disability, Race/Color, Sex

 

CIRCUMSTANCES OF ALLEGED VIOLATION:
SEE ATTACHED N.Y.S. DIVISION OF HUMAN RIGHTS COMPLAINT

 

DATE: May 4, 2018
TYPED NAME OF AUTHORIZED EEOC OFFICIAL:

Kevin J. Berry
Case 1:18-cv-11681-GBD Document 14-1 Filed 03/19/19 Page 3 of 5

 

 

NEW YORK STATE
DIVISION OF HUMAN RIGHTS
NEW YORK STATE DIVISION OF
HUMAN RIGHTS on the Complaint of VERIFIED COMPLAINT
Pursuant

DWAYNE HARRIS, ee 7 Executive Law,

Complainant,

™ Case No.
THE BRONX PARENT HOUSING NETWORK, INC, | 10194370
Respondent.

 

 

Federal Charge No. 16GB803013

I, Dwayne Harris, residing at 114 205th Street, Saint Albans, NY, 11412, charge the
above named respondent, whose address is 1802 Crotona Ave, Bronx, NY, 10457 with an
unlawful discriminatory practice relating to employment in violation of Article 15 of the
Executive Law of the State of New York (Human Rights Law) because of age, disability,
race/color, sex.

Date most recent or continuing discrimination took place is 2/26/2018.
The allegations are:

i. lam a41 year old (D.0.B. MD African American male, suffering from
conditions (brain surgery/stroke) considered to be a disabilities under the Human Rights Law.
Because of this, I have been subject to unlawful discriminatory actions.

SEE ATTACHED DESCRIPTION OF DISCRIMINATION

Based on the foregoing, I charge respondent with an unlawful discriminatory practice relating to
employment because of age, disability, race/color, sex, in violation of the New York State
Human Rights Law (Executive Law, Article 15), Section 296.

I also charge the above-named respondent with violating Title VII of the Civil Rights Act of
1964, as amended (covers race, color, creed, national origin, sex relating to employment). I also
charge the above-named respondent with violating the Americans with Disabilities Act (ADA)
(covers disability relating to employment). I also charge the above-named respondent with
violating the Age Discrimination in Employment Act (ADEA) as amended (covers ages 40 years
of age or older in employment). I hereby authorize SDHR to accept this verified complaint on
behalf of the U.S. Equal Employment Opportunity Commission (EEOC) subject to the statutory
limitations contained in the aforementioned law(s).
Case 1:18-cv-11681-GBD Document 14-1 Filed 03/19/19 Page 4of 5

9. Description of alleged discrimination

 

Tell us more about each act of discrimination that you experienced. Please include dates, names of
people involved, and explain why you think it was discriminatory. TYPE OR PRINT CLEARLY.

 

 

conan Was here’ pated Fron My foster

withers bey preslicbeclo fuses) ipcot
TV heleve 3+ wap dure to whol Cl) on tee Perc re veef

es a deaerg.gg— inti
ered me Not heres He \ Sanne a A

 

 

 

 

 

 

nb keg Ral Soh ed
.

 

 

 

 

+t {iad my p _— by q& He ma le Sy heed, rote of
' C\ h Q

by te —acpaasizactiaed CE9 i Victev Qi vor phe is

 

 

="

Ms. Gallmaw is alee sposeiged Heo pees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if you need more space to write, please continue writing on a separate sheet of paper and attach it to the
complaint form. DO NOT WRITE IN THE MARGINS OR ON THE BACK OF THIS FORM.

 

 

 

3
Complaint
Case 1:18-cv-11681-GBD Document 14-1 Filed 03/19/19 Page 5 ofS

Notarization of Complaint

Based on the information contained in this form, | charge the herein named respondent(s) with an unlawful
discriminatory practice, in violation of the New York State Human Rights Law.

By filing this complaint, | understand that | am also filing my employment complaint with the United States
Equal Employment Opportunity Commission under the Americans With Disabilities Act (covers disability
related to employment), Title Vil of the Civil Rights Act of 1964, as amended (covers race, color, religion,
national origin, sex relating to employment), and/or the Age Discrimination in Employment Act, as amended
(covers ages 40 years of age or older in employment). This complaint will protect my rights under federal law.

| hereby authorize the New York State Division of Human Rights to accept this complaint on behalf of the U.S.
Equal Employment Opportunity Commission, subject to the statutory limitations contained in the
aforementioned law.

| have not filed any other civil action, nor do | have an action pending before any administrative agency, under
any state or local law, based upon this same unlawful discriminatory practice.
PLEASE INITIAL.

i swear under penalty of perjury that | am the complainant herein; that | have read (or have had read to me) the
foregoing complaint and know the contents of this complaint; and that the foregoing is true and correct, based
on my current knowledge, information, and belief.

Newser

Sign your full legal name

Subscribed and sworn before me
This 23*Qay of way 2019

MICHAEL D. JACKSON f YA, ‘ i a
Notary Public, State of New York

 

No. O1JA6198718 Signature of Notary Publi
Seeman at Gosens es \ f;
pene eee, County: Queews Commission expires: 1 ( FJAOQs

Please note: Once this form is completed, notarized, and returned to the New York State Division of
Human Rights, it becomes a legal document and an official complaint with the Division.

4
Complaint
